DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT
                              July Term 2014

                         JERMAINE D. LOGAN,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D14-1812

                            [August 20, 2014]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Martin J. Bidwill,
Judge; L.T. Case No. 02-7487CF10A.

   Jermaine D. Logan, Okeechobee, pro se.

   No appearance required for appellee.

PER CURIAM.

  We affirm the trial court’s denial of the defendant’s “motion to clarify,”
which we treat as a motion to correct illegal sentence pursuant to Florida
Rule of Criminal Procedure 3.800(a).

    The defendant’s motion challenged the sufficiency of his aggravated
battery conviction entered after plea in this case.        However, the
defendant’s motion did not establish an illegal sentence for purposes of
rule 3.800(a). Instead, the defendant has sought a procedurally-barred
and untimely request for post-conviction relief under Florida Rule of
Criminal Procedure 3.850. See, e.g., Hallmon v. State, 139 So. 3d 405,
406 (Fla. 4th DCA 2014). Moreover, the defendant already has raised
this claim in a previous rule 3.800(a) motion, the denial of which we
affirmed on appeal. See Logan v. State, 979 So. 2d 237 (Fla. 4th DCA
2008). As a result, collateral estoppel bars this claim. See, e.g.,
McKernan v. State, 139 So. 3d 948 (Fla. 4th DCA 2014).

    Because we warned appellant in Logan v. State, 21 So. 3d 917, 918
(Fla. 4th DCA 2009), that continued filing of frivolous post-conviction
motions would result in sanctions, we direct the clerk of this court to
forward a certified copy of this opinion to the appropriate institution for
consideration of disciplinary procedures, including forfeiture of gain time.
State v. Spencer, 751 So. 2d 47, 51 (Fla. 1999). Further, we warn
appellant that future frivolous filings will result in additional sanctions,
such as a bar on pro se filings in this court. Id.

   Affirmed with referral for consideration of disciplinary procedures.

STEVENSON, GERBER and FORST, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.